—In a proceeding to validate petitions designating petitioner-respondent Sidney Rusakow as a candidate in the election to be held on May 3, 1977 for the public position of Member of the New York City Community School Board, District 21, the appeal is from a judgment of the Supreme Court, Kings County, dated April 29, 1977, which, after a hearing, directed the board of elections to place petitioner’s name upon the appropriate ballot. Judgment reversed, on the facts, without costs or disbursements, and petition dismissed. The finding that the designating petitions were timely filed is contrary to the weight of the credible evidence. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.